Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/30/2017. It is noted, however, that applicant has not filed a certified copy of the 201710923153.7 application as required by 37 CFR 1.55.


Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 contains a minor typographical error “step pf” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim term “computer-readable medium” includes non-statutory embodiments such as carrier waves or signals.  According to the state of the art and Applicants specification at para. [0075-0076] broadest reasonable 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leshi Holding (CN 105959812A), of record and also published as (WO 2017185644A1) for which an English translation is made of record and relied upon as an English translation, in view of Von Werther et al. (US 2010/0205543).

Regarding claim 1, 12 and 13, Leshi discloses a method for displaying an anchor competition process, comprising: obtaining information on user support respectively won by at least two anchors during the competition in real time, wherein the at least two anchors participate in the same anchor competition (See pg 3-4 receiving support instructions to identify which team has a users support.  See pg 5 A confrontation mark divides a progress bar.  The confrontation bar indicates the proportional number of people supporting each part.); 
Adjusting a display of indicator in a live window according to information on user support respectively won by at least two anchors(See pg 4-5 The distinction between support is adjusted based on the calculated ratio of support); and
sending the adjusted display of the anchor competition to user equipment displaying the competition between the at least two anchors, or presenting the adjusted display of the anchor competition to users who are watching the competition between the at least two anchors (The display of the confrontation bar is adjusted and displayed indicated the ratio of a level of support between a first and second contestant, see page 4 display the changing support numbers for a first and second participant).
Leshi does not explicitly disclose the two anchors are displayed in a same live window.
Von Werner discloses that it was known for two anchors to be displayed in a same live window (See [0094] discloses that it was known for actors to stream in a shared virtual stage or 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Leshi with the known methods of Von Werner predictably resulting in wherein the at least two anchors participate in the same anchor competition and are displayed in a same live window; adjusting the display of the anchor competition for the at least two anchors in the live window according to the information on user support respectively won by the at least two anchors; sending the adjusted display of the anchor competition to user equipment displaying the competition between the at least two anchors, or presenting the adjusted display of the anchor competition to users who are watching the competition between the at least two anchors by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing users with a convenient display including all competitors including an indication of the relative support for the competitors.

	
Regarding claim 2, Leshi and Von Werner disclose the method according to claim 1, wherein the method further comprising: obtaining at least two anchors who participate in the same anchor competition; initializing the live window of the anchor competition, wherein the at least two anchors are displayed in split screens in the live window (See Von Werner [0094]).

Regarding claim 3, Leshi and Von Werner further disclose the method according to claim 2, wherein the step of obtaining at least two anchors who are to participate in the same anchor competition comprising: determining at least two anchors who participate in the same anchor competition according to anchor related information (See Von Werner [0088] subscriber information includes matching of subscriber data including utilization behaviors.  [0107-0108] subscriber profiles and subscriber information reads on anchor related information).

Regarding claim 4, Leshi and Von Werner further disclose the method according to claim 3, wherein the anchor related information comprises at least one of: information on rankings of anchors (See Von Werner [0103-0104]); information on recommended anchor competitions initiated by users; information on competition invitations initiated between anchors.
	

Regarding claim 6, Leshi and Von Werner further disclose the method according to claim 1, wherein the step of adjusting the display of the anchor competition for the at least two anchors in the live window according to the information on user support respectively won by the at least two anchors comprising: determining information on support comparison between the at least two anchors according to the information on user support respectively won by the at least two anchors; adjusting the display of the anchor competition for the at least two anchors in the live window according to the information on support comparison (See Leshi page 3-4 support numbers are determined for the first and second participants and a progress bar indicating the support ratio between the participants is adjusted).

Regarding claim 9, Leshi and Von Werner further disclose the method according to claim 6, wherein the step of determining information on support comparison between the at least two anchors according to the information on user support respectively won by the at least two anchors comprising:
respectively determining information on accumulated user support respectively won by the at least two anchors according to the information on user support respectively won by the at least two anchors; determining the information on support comparison between the at least two anchors according to the information on accumulated user support respectively won by the at least two anchors (See Leshi pages 3-4 support numbers are tabulated for a first and second participant individual.  A first support number and a second support number are then divided to obtain a ratio between the first support number and the second support number.).

Regarding claim 10, Leshi and Von Werner further disclose the method according to claim 1, wherein the method further comprising:
sending competition related information of the anchor competition to users following the at least two anchors (See Leshi pages 3-4 a confrontation progress bar indicated participant/contest related information to users following the presentation).

Regarding claim 11, Leshi and Von Werner further disclose the method according to claim 10, wherein the competition related information comprises at least one of: information on a screen capture of the display of the anchor competition; information on user support for .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leshi Holding (CN 105959812A), of record and also published as (WO 2017185644A1) for which an English translation is made of record, in view of Von Werther et al. (US 2010/0205543) and further in view of Svendsen (US 2008/0319833).

Regarding claim 5, Leshi and Von Werner further disclose the method according to claim 3, wherein the step of obtaining at least two anchors who participate in the same anchor competition comprising: determining at least two anchors who participate in the same anchor competition according to the anchor related information and information on an anchor matching  (See [0091] subscribers may be actors or viewers.  See [0074-0077] [0081] subscribers forming sub pools for a group of possible connections to other subscribers).
Leshi and Von Werner do not expliclity disclose a matching degree between an anchor matching threshold and wherein a matching degree is greater than or equal to the anchor matching threshold.
Svendsen discloses that it was notoriously well known to match user preferences to others users within at least a threshold degree to match the users as friends
.


Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claim 7.  Dependent claim 8 depends from claim 7 and is indicated as allowable subject matter for the inherited features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425